Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 1 of 37

                                                                     1

                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION


   - - - - - - - - - - - - - X
   JASON CARTER,             :
                             :
         Plaintiff,          :
                             :
   vs.                       :          Case No. 4:19-cv-401
                             :
   MARK LUDWICK, Agent of    :
   Iowa Division of Criminal :            MOTION TO DISMISS
   Investigation, in his     :
   individual capacity;      :
   MARION COUNTY, IOWA;      :
   REED KIOUS, Marion County :
   Deputy Sheriff in his     :
   individual capacity;      :
   BILLY GENE CARTER,        :
                             :
         Defendants.         :
   - - - - - - - - - - - - - X




                                 Telephonic Hearing
                                 U.S. Courthouse
                                 123 East Walnut Street
                                 Des Moines, Iowa
                                 Tuesday, August 11, 2020
                                 12:58 a.m.



   BEFORE:   THE HONORABLE CHARLES R. WOLLE




                       TONYA R. GERKE, CSR, RMR, CRR
                          United States Courthouse
                      123 East Walnut Street, Room 197
                           Des Moines, Iowa 50309
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 2 of 37

                                                                     2


   APPEARANCES:

   For the Plaintiff:            NATHAN A. OLSON, ESQ.
                                 Branstad & Olson Law Office
                                 2501 Grand Avenue, Suite A
                                 Des Moines, IA 50312
                                 Olson@BranstadLaw.coM

                                 ALISON FLORENCE KANNE, ESQ.
                                 Wandro & Associates
                                 2501 Grand Avenue, Suite B
                                 Des Moines, IA 50312
                                 akanne@2501grand.com

                                 GLEN STEPHEN DOWNEY, ESQ.
                                 Law Offices of Glen S. Downey
                                 5214 Ingersoll Avenue
                                 Des Moines, IA 50312
                                 glen@downey-law.net


   For Defendant Mark D.         JEFFREY C. PETERZALEK, ESQ.
   Ludwick:                      TESSA MARGARET REGISTER, ESQ.
                                 Office of the Iowa Attorney General
                                 1305 East Walnut Street
                                 Des Moines, IA 50319
                                 Jeffrey.Peterzalek@ag.iowa.gov
                                 tessa.register@ag.iowa.gov

   For Defendants Marion         JASON C. PALMER, ESQ.
   County and Reed Kious:        Bradshaw, Fowler,
                                  Proctor & Fairgrave, P.C.
                                 801 Grand Avenue, Suite 3700
                                 Des Moines, Iowa 50309-8004
                                 palmer.jason@bradshawlaw.com

   For Defendant Billy           DAVID N. FAUTSCH, ESQ.
   Gene Carter:                  The Weinhardt Law Firm
                                 2600 Grand Avenue, Suite 450
                                 Des Moines, IA 50312
                                 dfautsch@weinhardtlaw.com
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 3 of 37

                                                                        3

 1                            P R O C E E D I N G S

 2              THE COURT:    Good morning and afternoon.    This is Judge

 3   Charles Wolle.   I'm on the conference call in the case of Carter

 4   versus several defendants.       Who are counsel on the phone at this

 5   time?   First, who is on for the plaintiff, Jason Carter?

 6              MS. KANNE:    Your Honor, this is --

 7              THE COURT:    I didn't hear.    Will you repeat?

 8              MS. KANNE:    This is Allison Kanne on behalf of the

 9   plaintiff, and there are others as well.

10              THE COURT:    All right.    And who will be making the

11   arguments in opposition to the motions?

12              MS. KANNE:    Nate Olson is on the line as well, and he

13   will be making those arguments.

14              THE COURT:    Nate Olson?

15              MR. OLSON:    Your Honor, Nathan Olson for plaintiff,

16   Jason Carter.

17              THE COURT:    Okay.    And for the defendants, first, who

18   is on for Defendant Billy Carter?

19              MR. FAUTSCH:    Good afternoon, Your Honor.     This is

20   David Fautsch for the defendant, Bill Carter.

21              THE COURT:    Thank you.    And for Marion County and

22   Mr. Ludwick?

23              MR. PALMER:    Judge, this is Jason Palmer.     I represent

24   Marion County and Reed Kious, the deputy sheriff for Marion

25   County.
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 4 of 37

                                                                       4

 1             THE COURT:     And who is on for Mark Ludwick?

 2             MR. PETERZALEK:    Good afternoon.    Jeff Peterzalek with

 3   the Attorney General's Office along with Tessa Register.

 4             THE COURT:     Thank you.   And now I know who will make

 5   the arguments, or is there another lawyer who will be arguing

 6   for the client?   Now -- go ahead.

 7             MR. DOWNEY:    Your Honor, this is Glen Downey.       I'm a

 8   participant for Jason Carter, but it is Nathan Olson making the

 9   arguments on behalf of Mr. Carter.

10             MS. KANNE:     And Jason Carter is on the line as well,

11   Judge.

12             THE COURT:     Thank you.   We have a court reporter,

13   Kelli Mulcahy [sic], and she will provide you with a transcript

14   of this oral argument.

15             The reason I have set this for oral argument is that I

16   think the defendants all are represented by counsel and have

17   presented very strong arguments in support of their contention

18   that the amended complaint does not reach the level of

19   plausibility that's required by the U.S. Supreme Court's Bell

20   Atlantic v. Twombly decision, and they have cited a number of

21   other case authorities supporting their motions to dismiss.

22             So I will now hear counsel for each defendant, then

23   give counsel for plaintiff Jason the opportunity to respond, and

24   perhaps we'll have brief oral responses to plaintiff's counsel.

25             Who wishes to speak first on behalf of one of the
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 5 of 37

                                                                       5

 1   several defendants?

 2               MR. PETERZALEK:    This is Jeff Peterzalek, and I can go

 3   first, I think, since we're first on the pleadings.

 4               THE COURT:   You may now make your argument in support

 5   of the motion to dismiss your client.

 6               MR. PETERZALEK:    Thank you.   I think everybody

 7   understands this case starts in June of 2015 with the shooting

 8   death of Shirley Carter, who was shot in her home.        The person

 9   who discovered the body and called 911 was Jason Carter, and

10   we'll speak a little bit more about his involvement as we go

11   forward.   After the homicide was discovered, an investigation

12   commenced with both State and local authorities involved.       My

13   client, Mark Ludwick, was assigned as case agent from the Iowa

14   Division of Criminal Investigation to be involved in this

15   investigation.

16               During the ongoing criminal investigation, Bill

17   Carter, who was Shirley's husband and the father of Jason

18   Carter, filed a civil lawsuit in Marion County District Court

19   for wrongful death, claiming that Jason Carter had killed his

20   mother.    Because the criminal investigation was still ongoing at

21   that time, the District Court had ordered some, but not all, of

22   the DCI investigative materials to be provided to the parties

23   involved in the lawsuit.      Ultimately in December of 2017, a

24   civil jury in Marion County found Jason responsible for killing

25   his mother, and Jason has appealed from that decision.
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 6 of 37

                                                                      6

 1              After the civil jury verdict was entered, the -- Jason

 2   was charged criminally with homicide, and after he was arrested

 3   pursuant to a warrant, the judge -- a judge in the Fifth

 4   District subsequently determined after a preliminary hearing

 5   there was probable cause, and after all of the evidence was

 6   presented, discovery completed, all of that in the criminal

 7   case, the matter was presented to a jury in the criminal case,

 8   and Jason was acquitted.

 9              While these matters are on appeal, Jason Carter --

10   well, after the criminal trial, Jason Carter tried to vacate the

11   civil judgment.   That was denied.    That's also on appeal.    And

12   then while these matters were on appeal, Jason files this

13   77-page complaint against Mark Ludwick and others.        It's pled in

14   six counts.   There's only three of those counts that relate to

15   Mark Ludwick, and that's Count I, Count II, and Count VI, and

16   I'll kind of take those in order as we go through this.

17              Count I is captioned as a false arrest claim under

18   Section 19 -- pursuant to Section 1983 claiming there was a lack

19   of probable cause to arrest Jason Carter in this matter.        There

20   are multiple problems with their position, starting with the

21   fact that they have not cited a single case which is remotely

22   similar either factually or legally to the situation we have

23   here.   We have a situation where the District Court issued an

24   arrest warrant determining probable cause.      After a preliminary

25   hearing, the District Court -- a different judge from the one
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 7 of 37

                                                                      7

 1   who issued the arrest warrant -- determined that based on the

 2   substantial evidence -- not just the evidence but substantial

 3   evidence, the Court found that there was probable cause to

 4   believe that Jason Carter had committed the crime he was accused

 5   of, and then as I mentioned before, the matter actually went

 6   to -- to a jury.

 7                And there are -- there is no case -- plaintiff has not

 8   cited a case where in multiple stages along the process actual

 9   probable cause was determined, and as a matter of law, there is

10   actual probable cause to have arrested Mr. Jason Carter for the

11   murder of Shirley Carter, and that in and of itself takes care

12   of the false arrest claim; however, the problems really don't

13   end there.    As I noted before, they haven't cited any cases

14   similar to the one at hand, let alone a body of cases which the

15   U.S. Supreme Court requires on qualified immunity cases to

16   support their claim that Mark Ludwick wouldn't be entitled

17   qualified immunity.    And in this particular case, again, it's --

18   it's just undisputed that there was probable cause

19   determinations made by the Court in at least two different

20   occasions and a third at the time of the criminal trial.

21                We do have a Iowa District Court in the civil matter

22   that has determined that the claims that plaintiff has made with

23   respect to Mark Ludwick's involvement and the accusations that

24   are very similar in their complaint here were meritless.        The

25   only thing that's been clearly established in this case is the
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 8 of 37

                                                                      8

 1   fact that there is no law, there is no case, there is no body of

 2   case law that supports their claim against Mr. Ludwick, and even

 3   if the Court would determine that there could be some arguably

 4   constitutional violation, there certainly is nothing in the law

 5   or a body of law that would indicate that a situation where you

 6   have multiple determinations of probable cause by a Court that

 7   that person would not be entitled to qualified immunity.        So you

 8   have those two issues on the -- on the false arrest claim, and

 9   either or both of those warrant dismissal.

10             Count II -- it's really not entirely clear -- and I

11   think you can tell from the briefing -- and that really goes to

12   one of the comments you made before with respect to some of

13   the -- some of the plausibility issues in this case.        It's not

14   even completely clear what the plaintiffs are attempting to

15   assert in Count II.   It's been framed by them variously as a

16   conspiracy claim or a due process claim; however, they really

17   don't cite the elements of either one.      In their briefing, they

18   describe that claim somewhat inconsistently, as in page 18 of

19   their brief, they claim that by providing seemingly inculpatory

20   evidence to the civil plaintiffs for the use in a civil lawsuit,

21   defendant aided the civil plaintiffs in prosecuting their

22   lawsuit and simultaneously and intentionally hindered and

23   prevented Jason Carter from defending himself.       Well, that's

24   not -- that's neither a due process claim or a conspiracy claim,

25   and it just -- and then later in their brief, they -- they
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 9 of 37

                                                                       9

 1   describe the claim as evidence shows that Ludwick conspired with

 2   the plaintiffs to unconstitutionally gain information in the

 3   course of a civil lawsuit, again, still not setting forth the

 4   elements or even a viable claim for either a due process

 5   violation or a conspiracy violation under Section 1983.         They

 6   simply haven't pled it, haven't pled it to the degree and

 7   requirements under the law and can be dismissed on that basis

 8   alone.

 9             The other issue is, once again, they failed to cite a

10   single case that -- excuse me -- where any -- any situation even

11   remotely similar to this one where there was some sort of

12   liability for either conspiracy or due process, and as a

13   result -- in fact, if you look at page 20 -- I believe it's page

14   20 of their brief.   They start out by indicating in the

15   second -- that they note that it also appears that this is a

16   matter of first impression -- whatever this is is a matter of

17   first impression, which in and of itself is an indication that

18   there's no clearly established law that Mr. Ludwick or others

19   could have violated.   So -- so, once again, you end up with a

20   situation where they haven't pled either a viable due process or

21   conspiracy claim.    They haven't done anything other than

22   acknowledge that there was no clearly established law, and even

23   if you get past those two problems, as we put in our brief, they

24   run into a significant Rooker-Feldman problem which deprives the

25   Court of subject matter jurisdiction in this matter.
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 10 of 37

                                                                      10

 1             The allegations that they've made in their civil -- in

 2   the civil matter and their attempts to vacate the judgment --

 3   some of the headings in those matters are word for word the same

 4   as the materials in their federal lawsuit.       The Eighth Circuit

 5   has long cautioned civil litigants who lose in State court from

 6   simply recasting their pleadings and filing a Section 1983 case

 7   in federal court.   All of the matters that they're raising are

 8   inextricably intertwined with the matters that are pled in their

 9   civil case, and there is a substantial Rooker-Feldman issue

10   that -- that the plaintiffs, quite frankly, in response to our

11   briefing haven't done anything but point out incorrectly that

12   because they appealed the civil judgments against them that

13   Rooker-Feldman doesn't apply, and, of course, that's not the

14   case.

15             So, again, as with the issue on the first count, with

16   the second count, they haven't pled appropriately either a

17   conspiracy or a due process claim.      They fully admit that

18   there's no clearly established body of case law, and they have a

19   Rooker-Feldman problem which deprives the Court of subject

20   matter jurisdiction.    Any one of those or all of those

21   eliminates that claim as well.

22             And then, finally, Count VI is a due process claim

23   for -- relating to the investigation that Mr. Ludwick and others

24   took on in this homicide investigation.      And, again, you run

25   into a problem where from a pleading standpoint they kind of
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 11 of 37

                                                                         11

 1   plead this mismatch of procedural and substantive due process

 2   but really don't set forth the elements of either one.           Clearly

 3   there can't be a procedural due process claim because Mr. Jason

 4   Carter was -- went through an entire criminal process and was

 5   acquitted, so there can't be any procedural due process issues,

 6   and the substantive due process issues were also addressed in

 7   response to their claims under Count II, but with respect to

 8   their claims of a problem with the investigation, they fall far,

 9   far short of the requirements under a substantive due process

10   claim and shock the conscience standard, which is a question of

11   law for this Court to determine that there would be a viable

12   substantive due process claim.

13              So -- and, again, you have -- for the subject

14   matter -- you have -- overall you have subject matter

15   jurisdiction issues under Count II.      Then you have the issues

16   with respect to qualified immunity for Counts I and II, and

17   then, of course, you have the problems with -- they haven't pled

18   a viable claim for any of the three claims that involve

19   Mr. Ludwick, and that is really the -- more of a 30,000-foot

20   view of all of the problems with the plaintiff 's case, and,

21   Judge, if you have any specific questions with respect to any of

22   the issues that we've raised, I'd be happy to try to answer

23   those, but as -- as you've seen, the parties have briefed this

24   matter.   The defendants have raised substantial issues and

25   provided overwhelming authority that these claims are not viable
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 12 of 37

                                                                         12

 1   and should be dismissed.     But, again, if you should have any

 2   questions about any of the particular issues that involve

 3   Mr. Ludwick, I'd be happy to try to answer those.

 4              THE COURT:    I have one question.    Thank you for

 5   your -- outlining your client's position.       Has there been any

 6   issue raised in this case by the pleadings that was not raised

 7   in the Iowa State court?

 8              MR. PETERZALEK:    You know, I think after -- I would

 9   say -- not that I've been able to determine I guess would be the

10   appropriate answer.     It is the same case repackaged, and rather

11   than claiming that there was a problem with the investigation

12   that requires vacation of the judgment in the civil case, they

13   raise the same issues with respect to the investigation that

14   they claim raise false arrest and substantive due process

15   claims, so as far as the issues involved, not that I've seen,

16   Judge.   I think they're one and the same.

17              THE COURT:    Thank you.   Now on behalf of one of the

18   other defendants?    Who wishes to make oral argument in support

19   of the motion to dismiss?

20              MR. PALMER:    Yes, Judge.   This is Jason Palmer on

21   behalf of Marion County and Reed Kious.      I'll go next.       We would

22   first, of course, incorporate and adopt the position brought by

23   the State as well.    As relates to Count I that is also brought

24   against Mr. Kious for false arrest, I have nothing to add as it

25   relates to that count, Your Honor.      Obviously the Court on at
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 13 of 37

                                                                        13

 1   least three occasions found probable cause, and as a result the

 2   false arrest claim doesn't survive.

 3              Count II, Mr. Kious is also a part of Count II.         The

 4   only significant difference besides what the State raised was

 5   that Mr. Kious was not -- or Marion County was not subpoenaed in

 6   the underlying civil action.     They tend to put Marion County and

 7   Mr. Kious together with the State within the pleadings which is,

 8   of course, the problem with a shotgun pleading.        That's

 9   addressed by the briefs, but it's important to note that Marion

10   County and Mr. Kious were not even subpoenaed in the underlying

11   civil action.   So factually they were not a part of it.         There

12   was no providing of documents as it relates to that.

13              Then we have Count III.     That is separate to Marion

14   County.   That's a Monell liability claim.      First, of course,

15   Mr. Kious we believe isn't liable at all which means that the

16   claim against Marion County doesn't survive as a matter of law.

17   But the biggest point to raise here is that the case law is

18   very, very clear within the Eighth Circuit and the United States

19   Supreme Court that a single incident does not rise to a level of

20   a Monell claim, and that's exactly what we have here.        There's

21   no -- there's nothing pled where there is a pattern of conduct

22   here by Mr. Kious and that was previously approved of by Marion

23   County.   So we don't -- we don't have a Monell claim.

24              There's also a very vague reference to improper

25   training as relates to Mr. Kious, and they essentially just
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 14 of 37

                                                                           14

 1   misquote the deposition of Mr. Kious where they say he was

 2   trained by watching TV essentially, but it's very clear from

 3   what we set forth that Mr. Kious just said his perception of

 4   what a detective was was from watching TV.       There's nothing at

 5   all pled that outlines there was a improper training of

 6   Mr. Kious where he was not qualified to be hired and retained as

 7   a detective here.    So we believe Count III also fails as a

 8   matter of law.

 9                Count IV is a malicious prosecution claim.     I believe

10   that is only against Mr. Kious.     A element of that that they

11   have to show, that there was no probable cause.        That relates

12   back to Count I, Your Honor.     There simply was a probable cause.

13   The Court said that on at least three occasions, so that's

14   enough for that claim to be dismissed.      But because Mr. Kious

15   was also a public official, malice cannot be inferred.           It

16   cannot be inferred.    You have to have showings and pled facts of

17   actual malice, which is ill will, hatred, wrongful motive, and

18   there's simply nothing that's even pled that would suggest that.

19   So we believe that count should also be dismissed.

20                As it relates to Count V, abuse of process, I believe

21   that is also -- well, that's brought against Mr. Carter and

22   Mr. Kious.    It's important to note that they're talking about

23   the underlying civil action, that Mr. Kious somehow abused the

24   process by the filing of the underlying civil action.        He wasn't

25   even a part of it.    He wasn't a party.    And so they have to show
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 15 of 37

                                                                        15

 1   that based upon the only case law that we could find, Judge,

 2   from CJS is a treatise that they actively participated in it.

 3   Not even close.   There's no pled facts here that he was involved

 4   in the underlying civil action from an active perspective or

 5   somehow -- somehow told or tried to push Mr. Carter into filing

 6   this claim.

 7               Again, he wasn't subpoenaed for documents at all.

 8   Marion County was never subpoenaed for documents.        And, of

 9   course, there has to be an improper purpose.       Even if somehow

10   the Court finds that he actively participated in this civil

11   action somehow by bringing it shows no pled facts.        What's the

12   improper purpose in bringing this action that Mr. Carter did?

13               I believe the plaintiffs admitted in their briefing

14   that the purpose was to obtain a civil judgment.        Exactly.

15   That's not improper.    There was nothing improper at all of

16   Mr. Carter bringing this action.     In fact, he was successful.

17   So we believe that abuse of process claim fails as a matter of

18   law as well.

19               Finally, we have Count VI.    Mr. Kious is a part of

20   that claim along with the State and Mr. Ludwick.        Again, for all

21   the reasons that were set forth by the State, it's very clear

22   here that both parties -- they have the discretion in terms of

23   how to run that investigation.     There's not any pled facts that

24   show that they had any overt wrongful conduct to manufacture any

25   evidence.   They have the ability and that discretion to take
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 16 of 37

                                                                       16

 1   leads how they believe fit the case.      And the Eighth Circuit is

 2   very, very clear on that, and for those reasons we believe that

 3   that count should be dismissed as well.

 4                So unless the Court has any questions --

 5                THE COURT:   No.   I will now hear argument on behalf of

 6   Defendant Billy Gene Carter.

 7                MR. FAUTSCH:   Good afternoon, Judge.    This is David

 8   Fautsch speaking.    I represent Bill Carter.      Mark Weinhardt and

 9   I tried the civil case in Marion County where we obtained the

10   10.25 million dollar judgment against Jason Carter, so I'm more

11   than happy to talk to you about any of the procedural or

12   substantive nuances of that case which, of course, remains on

13   appeal.   It's being briefed on appeal.     Many of the issues that

14   they raise in this case as issues of substantive abuse of

15   process or some sort of wrongdoing by Bill Carter are being teed

16   up in front of the Iowa Supreme Court at the moment.        I will

17   incorporate and adopt, as other defense counsel have stated,

18   there's plenty of pleading problems with this case, and I won't

19   repeat all of those except to say that we agree.

20                I'll note just a few things that are particular for

21   Mr. Bill Carter.    The first one is the Section 1983 claim.      Bill

22   has never worn a badge.     He's never had a uniform.     He's never

23   been employed by the State.      He's never received any money from

24   the State.    He has never been given a traditional State function

25   by which to conduct himself.      He's a farmer.   His wife was
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 17 of 37

                                                                      17

 1   murdered five years ago, and he took it upon himself to figure

 2   out who had done that.    He entered a civil lawsuit and proved in

 3   a civil ballot, a still enforceable State court judgment, that

 4   Jason Carter was responsible for that homicide.

 5             The notion here -- and I think this is crux of the

 6   legal dispute that is teed up for you, Judge -- is the

 7   plaintiff, Mr. Jason Carter, appears to think that if there is

 8   some sort of tacit agreement on anything, then -- between the

 9   State and Bill Carter that it's enough to somehow create Bill

10   Carter as a State actor, and that's not the law at all.

11             It is -- in order for a conspiracy claim to exist as,

12   you know, assuming substantively as they have pled it, they

13   would have to show that there was an intent to substantively

14   deprive Jason of Fifth and Fourteenth Amendment rights here, not

15   just simply that there was an agreement to prove his culpability

16   for Shirley Carter's death.     At most, they have shown the

17   agreement to demonstrate Jason's culpability, and that is not

18   sufficient to show that Bill is a State actor.

19             And, finally, the abuse of process claim.        It is -- it

20   really does strain credulity as to imagine how a valid

21   enforceable State court judgment that has been attacked on

22   multiple occasions in the Iowa District Court and each time

23   refuted could possibly be a valid abuse of process claim in

24   federal court.   Of course, I think the issue that Jason's

25   lawyers take with this primarily in their pleadings is that we
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 18 of 37

                                                                      18

 1   have attached the many orders from this case where District

 2   Courts have rejected the same sorts of claims that are being

 3   brought in front of this Court, and they've simply said, don't

 4   look at that; ignore the man behind the curtain, if you will,

 5   but, of course, this Court's not required to do that.        It is the

 6   State court pleading.    The rejection of the arguments that are

 7   in front of this Court are necessarily embraced by the complaint

 8   itself, and this Court is free to consider the judgments of

 9   Marion County as they decided that this judgment against Jason

10   was valid and enforceable.

11             I'll -- I'll pick up one final thing, Your Honor, of a

12   question that you asked Mr. Peterzalek.      You had asked if

13   there's anything different between the pleadings in this case

14   and the pleadings in the underlying civil State court action.

15   There are no material differences.      And the reason there are no

16   material differences is because each of these -- and we've

17   included these petitions to vacate in our response -- each of

18   these petitions to vacate are literally copied and pasted into

19   the complaint before this Court.     But even if they weren't

20   carbon copies of what was before the State court, it wouldn't

21   matter because the standard is a common nucleus of operative

22   facts and so all of these slings and arrows that Jason has found

23   to hurl at the State and at his father arise from the same

24   common nucleus of operative facts.      So even if he finds some

25   different wrongdoing that he would now like to dig into, the law
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 19 of 37

                                                                      19

 1   simply doesn't permit him to do that.

 2             So with that, I'll be happy to field any questions,

 3   Your Honor.

 4             THE COURT:    Thank you for presentations on behalf of

 5   the defendants.   I believe that means that all defendants have

 6   been represented in oral arguments.

 7             Now on behalf of the plaintiff, Jason Carter, I'll

 8   hear your response to the motion to dismiss.

 9             MR. OLSON:    Thank you, Your Honor.     Nathan Olson on

10   behalf of Jason Carter.

11             Throughout arguments, throughout briefing, the

12   defendants continue to argue the facts of the case and what

13   those facts mean.    That's not an appropriate argument for a

14   motion to dismiss.    That's why we're here.     All the facts in the

15   second amended complaint are assumed true.       The only question

16   before the Court is assuming all those facts are true, have

17   the -- is there sufficient pled causes of action that Jason

18   could plausibly be entitled to relief, and that second

19   amended -- amended complaint satisfies the standard, and the

20   standard is clear.    Assuming the facts are true, all reasonable

21   inferences taken in favor of the amended complaint construed

22   liberally, this is -- so all of the facts -- everything that the

23   defendants are arguing about what these facts mean, that's all

24   for motion for summary judgment.     That's after discovery.

25   That's after they actually file a motion for summary judgment.
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 20 of 37

                                                                       20

 1   Your Honor, that's not the standard here.

 2             THE COURT:    Do you agree that the test is set forth

 3   in -- as plausibility and that there are cases that allow a

 4   motion to dismiss to be supported by some exhibits?

 5             MR. OLSON:    Okay.   Your Honor, one, yes, I do agree

 6   that the standard is plausibility, and with -- with that

 7   plausibility, you have to take all of the facts as assumed as

 8   true and the inferences.    The Court can review certain documents

 9   that are embraced by the pleadings, but that word embraced is

10   defined and it's provided context by case law.

11             For example, a document or an exhibit or something

12   proposed by a party is not considered embraced by a pleading if

13   it's offered to contradict a fact that's pled.       There's case law

14   we cited, but that's the BJC Health Systems case from the Eighth

15   Circuit in 2003.   Or if a document's importance or significance

16   is disputed, again, that's not embraced, so that's not a

17   document for a motion to dismiss hearing when the facts or the

18   significance are questioned.     That's for summary judgment.     Or

19   if a document contradicts facts that are in the complaint, that,

20   again, that shouldn't be considered.      That's the Kushner v.

21   Beverly Enterprises case, Eighth Circuit 2003.       And just

22   straightforward, when material contradicts a complaint, it

23   shouldn't be considered on a motion to dismiss.        That's Miller

24   v. Redwood Toxicology Labs.     That's Eighth Circuit from 2012.

25   So it's not that there -- we're not asserting no documents can
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 21 of 37

                                                                           21

 1   ever be reviewed.   This is a contract case where the contract is

 2   disputed but not attached to a complaint.       Okay.   Absolutely.

 3   And that -- that is embraced by the complaint.       But where

 4   there's factual questions or issues, that's a situation where it

 5   shouldn't be, and that's really what the defendants are putting

 6   in front of the Court.

 7             Regarding --

 8             THE COURT:     Is there anything -- I have a final

 9   question for Mr. Jason Carter.

10             MR. OLSON:     Yes, Your Honor.

11             THE COURT:     Is there anything raised in this federal

12   lawsuit that hasn't already been raised in the State of Iowa

13   case?

14             MR. OLSON:     Your Honor, there is.    The most -- one of

15   the most glaring differences is we're raising an issue of

16   damages to Jason Carter on behalf of the actions of Bill Carter

17   and all these other defendants, some of which were never a party

18   in any of the prior State cases.     So that in and of itself is a

19   completely separate issue.

20             The issue of abuse of process both as the State claim

21   as well as the constitutional claims that have those alleged

22   failures to investigate and to hide evidence, that -- those

23   issues were never before the civil jury.       The civil jury never

24   heard any of that evidence because it was hidden away.           It

25   wasn't provided to them.    So the -- Billy Carter's allegation
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 22 of 37

                                                                      22

 1   that this is the same nucleus of operative facts, if this was --

 2   if we were only talking about the evidence before that civil

 3   jury, okay, possibly, but that's not what we're talking about.

 4   We're talking about the two and a half years of investigatory

 5   evidence that the State had in their pocket that only came out

 6   after that civil judgment through criminal discovery.        That's

 7   what this case is about.     That's not a common nucleus of

 8   operative facts of the underlying civil case.       It's separate.

 9   So we do have separate issues.

10                THE COURT:   And in this case, this federal case, what

11   do -- what does Jason Carter contend were his damages?

12                MR. OLSON:   The damages -- so in this federal case?

13                THE COURT:   Yes.

14                MR. OLSON:   As a nonexclusive list, Your Honor,

15   obviously part of the damages is that 10 million dollar judgment

16   if the current State actions don't address it.       There would be

17   potentially attorney's fees.     There could be punitive damages

18   are requested on certain of these claims, payment for pain and

19   suffering.    There's a number of damages that the elements are

20   different than what the underlying claim in the civil case was

21   or even could have been because some of these wrongful acts were

22   not known to Jason at the point in time he went to trial on that

23   civil case.

24                So we have a number of different issues that -- the

25   facts -- some of the facts that we allege that are put forth in
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 23 of 37

                                                                       23

 1   the claims to -- to try to vacate the judgment, some of those

 2   underlying facts might be the same.      The issues before that

 3   court were different because all that could have happened in the

 4   lower court was to get rid of the judgment.       There could have

 5   been no damages awarded.    It was only getting rid of the

 6   judgment or granting a new trial.      So if the Court does consider

 7   that at this level, it seems like that's much more appropriate

 8   for summary judgment and not motions to dismiss.        The questions

 9   and issues are different.     So -- so we do have a different case

10   than what was done at the State court below.

11             And in looking at the different counts, Count I -- the

12   false arrest, the lack of probable cause, even if the Court does

13   consider the arrest warrant and the preliminary hearing, which

14   it's questionable whether or not that's embraced, the facts

15   before both of those courts though were vastly different than

16   what's here before this Court.     All the exculpatory evidence

17   that was known to law enforcement at the time both they

18   requested that warrant and at the preliminary hearing was

19   undisclosed.   There was myriad material of exculpatory evidence

20   that was not disclosed to those courts, and case law is very

21   clear that law enforcement doesn't get to just turn a blind eye.

22   That's the Kuehl case.    If law enforcement is contemplating an

23   arrest, they can't disregard plainly exculpatory evidence.        It

24   has to look at everything.     It has to conduct a reasonably

25   thorough investigation.    It has that duty prior to arrest.      All
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 24 of 37

                                                                       24

 1   the evidence that we properly plead weighs negatively on

 2   probable cause.   None of that information was provided to the

 3   Court when issuing the arrest warrant or to the Court when

 4   reviewing preliminary hearing, so really in some ways that's

 5   that Franks doctrine question.     A material misrepresentation or

 6   omission.   That was a decision made by law enforcement to not

 7   tell the Court, to falsely get that arrest warrant and to

 8   falsely provide -- or fail to provide information at a

 9   preliminary hearing to support that arrest.       That's the false

10   arrest.    It's not that, hey, we got an arrest warrant; it's the

11   actual facts known to law enforcement at the point in time.          Was

12   that sufficient to actually support probable cause?        And the

13   facts as we plead them in our second amended complaint show no,

14   there was not probable cause.     So it's plausible based on our

15   facts pled that there was not probable cause to support that

16   arrest, and, therefore, it was false, and that claim should

17   survive.

18               And I -- and regarding the immunity question raised by

19   the State and Mr. Ludwick, they're trying to cast this case as a

20   dual probable cause once-in-a-lifetime situation, but that's not

21   the case law.   The question in clearly established case law is

22   how do you determine probable cause?      And how you determine

23   whether or not probable cause exists is you look at everything

24   known to law enforcement under the Kuehl case.       They reviewed

25   that.   An officer contemplating arrest is not free to exclude
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 25 of 37

                                                                        25

 1   plainly exculpatory evidence, and that's what happened in this

 2   case.   So the clear case law regarding immunity is how do you

 3   determine probable cause?     It was ignored in this case, and

 4   because it was ignored, law enforcement can't hide behind

 5   qualified immunity.    Regarding -- so, therefore, qualified

 6   immunity doesn't apply.

 7              Regarding the due process and concealment of evidence

 8   claim, that's against all three defendants.       Again, we pled

 9   sufficient facts to survive the motions to dismiss.        We alleged

10   that they conspired.    They acted together.     Their joint desire

11   was to conceal exculpatory evidence.      Now, this is a situation

12   where law enforcement walked into that underlying civil case.

13   They took the affirmative action to share information and

14   information that only appeared to make Jason look guilty,

15   though.   They knew all of the other information that was

16   exculpatory that we have sufficiently pled, but their choice to

17   enter the lawsuit, to work with the civil plaintiffs, a choice

18   to help draft discovery responses, as we've alleged, their

19   choice to help draft deposition questions and to meet with

20   counsel and the client and to enter what otherwise would be an

21   attorney-client privileged conversation shows their active

22   involvement, and the concealing of evidence is shown by a number

23   of points not the least of which is the statement by Billy

24   Carter's own counsel when -- after Jason files his first amended

25   petition to vacate that underlying civil case in State court,
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 26 of 37

                                                                        26

 1   his counsel said on the news, We knew about this information for

 2   a long time.   That was never disclosed.     The fact that they're

 3   sharing exculpatory information between themselves but excluding

 4   Jason Carter from that in the underlying civil case shows a

 5   joint desire to conceal.    And the fact that they both

 6   benefited -- both the State in obtaining sworn testimony and

 7   information that in their view led to Jason Carter's arrest and

 8   put pressure on him and the fact that Billy Carter benefited in

 9   getting information that helped him obtain a civil judgment

10   shows that conspiracy.

11              And, again, based on what we've pled, it's plausible

12   that we survive that case -- or we survive that.        It is

13   plausible that our facts alleged would lead to a judgment

14   against them for that -- for the conspiracy joint action to

15   conceal evidence.   And I understand --

16              THE COURT:    At least one -- at least one of the

17   defendants and perhaps two have contended that in the second

18   amended complaint there is no allegation of conspiracy.          Explain

19   where the allegation of conspiracy is and who are alleged to be

20   the conspirators.

21              MR. OLSON:    Your Honor, the allegation of conspiracy

22   is the joint action.    It's a due -- our actual claim, our count

23   is a due process violation to conceal evidence against all

24   parties.   So it's not a straight -- we didn't title it a

25   conspiracy claim, but the facts that support that claim, the
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 27 of 37

                                                                      27

 1   underlying actions of each of the defendants is the joint action

 2   together that benefits that they all -- the decision that they

 3   each took that benefits the other and to act against Jason

 4   Carter's interests.    That's the conspiracy, that's the action

 5   they took together.    So I understand -- it's not a claim of

 6   conspiracy.   It's a due process -- a substantive due process

 7   claim where they each acted to conceal evidence that violated

 8   Jason Carter's due process rights.

 9             THE COURT:    You may continue your argument.      Now you

10   have answered my questions.

11             MR. OLSON:    Thank you, Your Honor.     And regarding -- I

12   know Billy Carter says that he's not a State actor, but look at

13   the case law cited in the actions:      the joint action, the joint

14   benefit, the symbiotic relationship.      These are key words in

15   Eighth Circuit case law that clearly provide that an individual

16   who partakes in those actions, even if he doesn't wear a badge,

17   even if he isn't paid by the State, even if he isn't titled some

18   State title transforms into a State actor for the purposes of a

19   lawsuit such as this.    We've alleged that.     Assuming the facts

20   pled are true, we have sufficiently pled and survive the motion

21   to dismiss here.

22             Regarding the Monell liability, this is regarding Reed

23   Kious's claim and the County's claim.      This is an action

24   regarding a failure to properly train and properly supervise.

25   The defendants are just flat wrong.      The U.S. Supreme Court case
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 28 of 37

                                                                      28

 1   law says that a single action can trigger -- a single event can

 2   trigger Monell liability -- that's the Board of County

 3   Commissioners v. Brown, 520 U.S. 397, a 1997 case.        If it's a

 4   failure to train its employees that handle a recurring situation

 5   or that presents an obvious potential for a constitutional

 6   violation, that failure to train can be construed as a, quote,

 7   policy, unquote for a municipality such as Marion County here.

 8   That's Canton.    That's the Canton case that we cite.

 9                And here's what we have in this case.     We have a road

10   deputy, Deputy Kious.    He was a road deputy, and he was promoted

11   to be an investigator detective for this case.       He doesn't have

12   proper training.    He worked with the civil plaintiffs, and his

13   oversight -- the sheriff was removed from the case.        He had no

14   oversight.    He had no proper training.    Our facts as alleged

15   under clear U.S. Supreme Court case law and Eighth Circuit case

16   law provide a plausible avenue for recovery for Monell

17   liability.    It's plausible that this policy, as the Court, even

18   though it was a single act, so ripe for constitutional

19   violations, the County should have known and should have

20   recognized it and should have protected against it.

21                Regarding the malicious prosecution case, again, we

22   pled sufficient facts.    I understood -- I agree with the

23   defendants' recitation of the elements.      Lack of probable

24   cause -- again, the findings of probable cause by other courts

25   doesn't matter because the individuals who sought probable cause
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 29 of 37

                                                                       29

 1   findings didn't tell those courts about material exculpatory

 2   information that they are required to under Eighth Circuit case

 3   law, U.S. Supreme Court case law, Iowa Supreme Court case law.

 4   They left it out, so those probable cause findings mean nothing.

 5               Regarding malice also, Deputy Kious is a public

 6   employee.   Malice has to be shown.     But if you actually look at

 7   how you can find malice and look at the intentional actions of

 8   ignoring evidence that we have pled properly, and the actions of

 9   him moving to violate Jason's rights through sharing evidence

10   and meeting with individuals who are trying to put a civil

11   judgment against him -- we're not asking you infer malice.        We

12   say that he wanted something wrong.      He had a bad intent towards

13   Jason because there's no probable cause and there's no other

14   explanation for his actions other than that.

15               And, Your Honor, under Iowa case law, which malicious

16   prosecution is a State law claim, these questions are for a

17   jury.   That's the Davis v. Rudolph case.      So these questions are

18   fact questions for a jury, not ripe for a motion to dismiss at

19   this stage.   He ignored exculpatory evidence.      He only focused

20   on inculpatory evidence, as we pled.      We plausibly could recover

21   on this claim.   It should not be dismissed at this level.

22               In general, the same thing regarding the abuse of

23   process claim against Deputy Kious and Billy Carter.        Improper

24   purpose, yes.    Legal process was used.    A 10 million dollar

25   judgment was obtained below.     Billy Carter admitted he only did
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 30 of 37

                                                                      30

 1   that in order to try to spur law enforcement into action, but

 2   the improper purpose that defendants don't seem to recognize is

 3   the action with the State, that secretive action with the State

 4   to get testimony from Jason Carter under oath.       The State had no

 5   right to that.   And Billy Carter knew what he was doing,

 6   planning to -- discovery responses and deposition questions and

 7   litigation planning and allowing law enforcement to meet with

 8   him and his attorney privately, to share evidence with DCI and

 9   take only inculpatory evidence and use at trial even though

10   Billy Carter knew and the State knew that there was other

11   exculpatory statements, actual confessions, statements about

12   where the alleged murder weapon was hidden, information from

13   informants that showed people had specific knowledge of the

14   murder scene that would not have been known to a casual

15   individual in the public.     This isn't -- this isn't a failure to

16   follow up some unreliable tip.     This is information that any

17   reasonable law enforcement officer would follow up on, and they

18   allowed that civil process to go on and use the plaintiff's side

19   to exert pressure on Jason and not share the information.

20   That's the improper purpose.     They got sworn testimony that they

21   were not constitutionally allowed to do through a civil case in

22   order to try to put pressure and in order to violate Jason

23   Carter's constitutional rights.

24             THE COURT:    You may wind up your argument for the

25   plaintiff, and then I'll hear a brief reply from defendants'
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 31 of 37

                                                                         31

 1   counsel.

 2               MR. OLSON:   Thank you, Your Honor.    And, lastly, the

 3   due process violation for failure to investigate, I would most

 4   importantly look at that Wilson v. Lawrence County [sic].          It's

 5   Eighth Circuit 2001.     What -- looking at that case, in that case

 6   they found that there was a failure to invest -- a proper due

 7   process violation, failure to investigate claim when officers

 8   had a confession from a person they charged.       It was coerced,

 9   and that confession was actually corroborated by another

10   coercion.   It was involving someone who had some mental

11   condition and they coerced a confession, and law enforcement

12   failed to follow up on numerous leads pointing elsewhere for

13   five and a half months, and the Eighth Circuit found that that

14   five-and-a-half-month failure to follow up on leads that were

15   clearly exculpatory survived and supported a failure to

16   investigate claim.

17               Here we have no confession from Jason.      We have

18   confessions from other people, including myriad other leads and

19   evidence pointing elsewhere that was not followed up in some

20   cases for multiple years, but even more than that five and a

21   half months in Wilson.    It's a failure to investigate.         In this

22   case law enforcement is well aware that if a lead is not

23   followed up on, it goes cold quickly.      It does.    And the sad

24   thing about -- about their failure to investigate is it tore

25   this family apart.    They pointed at Jason early on and ignored
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 32 of 37

                                                                            32

 1   myriad exculpatory evidence that came in after the fact because

 2   they were just focused.    So this failure to investigate, it fits

 3   numerous different case law scenarios.      They say that there's no

 4   case law that supports it.     But if you look at Johnson v. Moody,

 5   evidence of systemic pressure to implicate the defendant in the

 6   face of contrary evidence.     They had contrary evidence for

 7   years, and they continued to push the investigation against

 8   Jason through the civil case and to the criminal case.           The

 9   investigation failure started June 19 of 2015.       They did

10   practically no investigation from approximately March of 2016

11   until after Ludwick and Kious were deposed in July of 2018.

12   There's no -- virtually no investigation done even though the

13   leads kept coming in, confessions, where the murder weapon is,

14   information from people who had knowledge or people who heard

15   from others who had knowledge about the murder scene and what

16   happened.   They sat on it until they were faced in deposition

17   with their failures, and then they tried to follow up, but it

18   was too late because the leads went cold.       That's a failure to

19   investigate, and it's a due process violation.       It's a violation

20   of Jason Carter's rights.     Again, we pled all these facts.

21               THE COURT:   Thank you for your presentation.        That

22   ends the plaintiff's oral argument and now a brief response by

23   defendants' counsel.     Tell me who is speaking, and then you may

24   make a reply argument.

25               MR. PETERZALEK:   Thank you, Judge.    This is Jeff
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 33 of 37

                                                                      33

 1   Peterzalek on behalf of Special Agent Mark Ludwick.        I would

 2   first note that if you look at the materials that were attached

 3   by the defendants from the District Court proceedings, all of

 4   the things that Mr. Olson just talked about, the leads that

 5   weren't investigated, the things that weren't presented to the

 6   Court are part and parcel of what is directly dealt with by the

 7   District Court in the civil matter.

 8             I would also note that when you asked Mr. Olson what

 9   was different about this case, the first thing he mentioned was

10   trying to get the 10 million dollars in damages back from the

11   civil case, a civil case that's on appeal before the Supreme

12   Court, and I think that the plaintiff's own statements could not

13   have more directly implicated Rooker-Feldman than what was done

14   here.

15             The other thing I'll just mention briefly, Judge, is I

16   and the other defendants intentionally kept away from getting

17   into any factual disputes, and we talked about the law based on

18   their pleadings.   You don't have to assume that their legal

19   conclusions are true, their legal conclusion that there was no

20   probable cause, but yet you don't -- you don't have to accept

21   that as true.   And you can't be precluded from looking at the

22   actual findings of probable cause from the criminal case.        The

23   plaintiffs can't simply say and make a legal conclusion that

24   there's no probable cause, but, Judge, you can't look at the

25   documents that show that probable cause was found on multiple
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 34 of 37

                                                                         34

 1   occasions.    And those are really the things that I would like to

 2   point out here.

 3                If you go to Count VI, again -- well, Count II also.

 4   Apparently it's not a conspiracy case anymore even though that

 5   was argued in the briefing.      It's still completely unclear what

 6   it is because, as I mentioned before, they don't plead a

 7   conspiracy case and they don't plead a viable due process case,

 8   and that's the same with respect to Count VI as well.

 9                And, again, their mention of the Franks doctrine, they

10   don't plead anything that shows that any materials in the

11   affidavit or the criminal complaint getting the arrest warrant

12   are untrue.    They add all this other peripheral stuff in there,

13   but they don't mention anything that was untrue that was put in

14   there.   So, again, it's just another failure to plead the

15   requisite elements of each and every one of these claims, and

16   I'll just leave it at that, Judge.       Thank you for your time in

17   considering this.

18                THE COURT:    Thank you.   Oral argument in reply by

19   counsel for any other defendants?

20                MR. PALMER:   Judge, this is Jason Palmer for Marion

21   County and Reed Kious.      Real briefly, Count III, the Monell

22   liability, they speak nothing in their pleading about what

23   training policy is at play here.        They simply just make legal

24   conclusions and factual conclusions, and there's just nothing to

25   suggest at all that there's a pattern here.
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 35 of 37

                                                                        35

 1             As relates to the malicious prosecution, the proof for

 2   malice, they -- they seem to argue that they did plead actual

 3   malice, but there's just simply nothing in the pleading at all

 4   that would suggest that Reed Kious acted with ill will toward --

 5   toward Jason Carter.    It -- it cannot be inferred, and, of

 6   course, there was a probable cause, and we believe that count

 7   should be dismissed, and that is it, Your Honor.

 8             THE COURT:     Thank you.   Any other oral argument on

 9   behalf of a defendant?

10             MR. FAUTSCH:    Your Honor, this is David Fautsch for

11   Bill Carter.   I will note just one overarching concern I have

12   about the plaintiff's recitation of Eighth Circuit law.          You

13   would think by hearing it that the Eighth Circuit had some sort

14   of liberal or permissive approach to this sort of action, and

15   nothing could be further from the truth.       We've pointed the

16   courts to a case in our briefing, Reasonover v. St. Louis

17   County, to explain the high standard by which plaintiffs are

18   held by the Eighth Circuit when trying to make these sorts of

19   claims against a State actor, and in that case in particular

20   they tried to rope in a psychiatrist who had been hired by the

21   police who had done investigative work for the police in a case

22   that was alleging a wrongful conviction after an exoneration.

23   So I think you have to take with a grain of salt this idea that

24   there is permissive or liberal case law coming from the Eighth

25   Circuit on these kinds of cases.      Quite to the contrary, it
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 36 of 37

                                                                        36

 1   would appear to us that these sorts of theories are very much

 2   frowned upon.    I have nothing further.

 3                THE COURT:   Thank you.   That completes the oral

 4   arguments.    Please contact the Court for a transcript of the

 5   hearing that will be available to you if you request it, and you

 6   may request that from my law clerk, Ann Beneke, or directly from

 7   Kelli Mulcahy.

 8                THE COURT REPORTER:    Excuse me, Your Honor.   Excuse

 9   me, Your Honor.    This is Tonya Gerke.    Just so the minutes are

10   clear, Tonya Gerke reporting the hearing in Kelli's place.

11                THE COURT:   Oh, I'm sorry.   I thought it was Kelli.

12                THE COURT REPORTER:    That's all right.   That's okay.

13   It was going to be.

14                THE COURT:   And your address if they wish to request a

15   transcript?

16                THE COURT REPORTER:    I'm with the federal court, so

17   they can also get ahold of me at the federal courthouse.

18                THE COURT:   Yes.   And you may request it also from Ann

19   Beneke who knows better than I who was actually reporting.

20   Thank you.    Have a good day.     That ends the oral arguments.

21                (Proceedings concluded at 2:01 p.m.)

22

23

24

25
Case 4:19-cv-00401-CRW-CFB Document 61 Filed 10/21/20 Page 37 of 37

                                                                      37

 1                           C E R T I F I C A T E

 2             I, Tonya R. Gerke, a Certified Shorthand Reporter of

 3   the State of Iowa and Federal Official Realtime Court Reporter

 4   in and for the United States District Court for the Southern

 5   District of Iowa, do hereby certify, pursuant to Title 28,

 6   United States Code, Section 753, that the foregoing is a true

 7   and correct transcript of the stenographically reported

 8   proceedings held in the above-entitled matter and that the

 9   transcript page format is in conformance with the regulations of

10   the Judicial Conference of the United States.

11             Dated at Des Moines, Iowa, this 21st day of October,

12   2020.

13

14

15                            /s/ Tonya R. Gerke
                              Tonya R. Gerke CSR, RMR, CRR
16                            Federal Official Court Reporter

17

18

19

20

21

22

23

24

25
